Dreben, J.
(dissenting). While I agree that Sergeant Donahue’s testimony should have been excluded, see Commonwealth v. Montanino, 409 Mass. 500, 502-504 (1991), in my view the improper admission did not constitute prejudicial error. See Commonwealth v. Daggett, 416 Mass. 347, 352 n.5 (1993).
The victim’s testimony and her account as related to Sergeant Donahue did not vary as to the number of rapes or in which rooms they had taken place — the living room (first floor), the hall near the aunt’s bedroom (second floor) and the cousin’s room (third floor). Although the inconsistency relied on by the defendant was the order or sequence in which the rapes occurred, what Sergeant Donahue told the jury was not, in my view, very significant. That children have difficulty with the concept of time is recognized by appellate courts, see Commonwealth v. Gamache, 35 Mass. App. Ct. 805, 808-809 (1994), and is, I believe, undoubtedly within the ken of most jurors. This cannot be as readily said of the testimony in Montanino, where the police officer testified “that over the course of his interviews with sexual assault victims, ‘most’ victims eventually provided more details regarding the assault than they initially revealed.” Id. at 502-503.
More important than the difference between the testimony of the police officer in Montanino and the police officer’s testimony in this case is the strong corroboration here of the victim’s testimony as to the rape in the living room. That incident was corroborated by the victim’s brother, who at the time of the event was eight years old. He testified that, one night when he was in the kitchen, he saw the defendant “humping” his sister. The only incident he could have seen from the kitchen was the one on the first floor, the one identified by the victim as the first to occur. His testimony that he was sad and went home late that night after being hit by the *394defendant was corroborated by his mother, who testified that during the period she was in bed after her hospitalization, her son, who had been staying with her sister, came home one night at one in the morning, the only time he had ever come home so late.
In light of this strong supporting testimony, which to me explains the jury’s finding the defendant guilty on the first of the three indictments, I cannot agree with the majority’s holding that Donahue’s testimony to the effect that children have difficulty in remembering dates and times and sequences could have influenced the jury’s verdict. See Commonwealth v. Flebotte, 417 Mass. 348, 353 (1994); Commonwealth v. Rather, 37 Mass. App. Ct. 140, 149 (1994).
I would affirm the conviction.